Citation Nr: 1612662	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-18 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine with left lower extremity radiculopathy.

2.  Entitlement to service connection for degenerative joint disease of the cervical spine.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On January 25, 2011, the Veteran testified at a hearing before the undersigned, via videoconferencing.  A transcript of that hearing has been associated with the Veteran's VBMS file.  

The case was previously before the Board in September 2015, at which time the Veteran's claims of service connection for lumbar and cervical spine disabilities were remanded for the agency of original jurisdiction (AOJ) to schedule the Veteran for an additional VA examination in connection with those claims.  The claim of service connection for PTSD was remanded as it was deemed to be inextricably intertwined with the Veteran's other remanded claims.  The Veteran underwent a VA examination in November 2015, and a supplemental statement of the case (SSOC) that continued the denial of her claims was issued on November 23, 2015.  The case was again received at the Board on February 26, 2016.



FINDING OF FACT

While the Veteran's appeal to the Board was pending, and prior to the issuance of a final decision, the Veteran died.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of her claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).  But see 38 U.S.C.A. § 5121A (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the introduction, the Veteran's case was returned to the Board on February 26, 2016.  The Board has been made aware that unfortunately the Veteran died on February [redacted], 2016.  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  38 U.S.C.A. § 5121A (West 2014) (providing for substitution in case of death of a claimant who dies on or after October 10, 2008); As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  Id.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO.  38 C.F.R. § 20.1302 (2015).


ORDER

The appeal is dismissed.




____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


